 

Exhibit 10.6

 

DEMAND CONVERTIBLE PROMISSORY NOTE

 

$25,000.00

Denver, Colorado

June 11, 2020

 

FOR VALUE RECEIVED, the undersigned, Nexien BioPharma, Inc., a Delaware
corporation (the “Maker”), promises to pay to the order of Richard Greenberg, an
individual residing in Colorado (“Payee”), on demand, the principal amount owed
to Payee at the time of the demand, up to but not more than Twenty-Five Thousand
and No/100s Dollars ($25,000.00), together with interest accruing in arrears on
the unpaid principal balance from the date(s) Payee has disbursed such funds to
Maker, at the rate of five percent (5%) per annum. Interest shall be computed
hereunder on the basis of a 365-day year for the actual number of days elapsed.
All amounts payable hereunder are payable in lawful money of the United States
of America in immediately available funds. All payments shall be applied first
to interest and then to the oldest principal indebtedness owed to Payee.

 

Conversion. At any time, Payee shall have the option to convert all or any part
of the unpaid principal balance and accrued interest of this promissory note
(the “Note”) into unregistered shares of Maker’s common stock (the “Shares”) on
the terms and conditions set forth below (the “Conversion Option”).

 

(a) Upon conversion, the number of Shares that shall be issued by Maker shall
equal the number derived by dividing: (i) the sum of the Note principal and
accrued interest to be converted by (ii) the lesser of (A) $0.014, being the
closing price of Maker’s common stock as of this date or (B) the volume-weighted
average price of Maker’s common stock over the ten (10) trading days immediately
preceding Maker’s receipt of the Notice of Conversion (defined below).

 

(b) To exercise the Conversion Option, Payee shall surrender this Note to the
Maker, accompanied by written notice of Payee’s intention to exercise the
Conversion Option (the “Notice of Conversion”). Within ten (10) business days of
Maker’s receipt of the Notice of Conversion and Payee’s surrender of this Note,
the Maker shall deliver an electronic or physical certificate representing the
Shares to Payee, registered in the name of Payee or Payee’s designee. Interest
shall cease to accrue under this Note upon Maker’s receipt of such Notice of
Conversion. When delivered, the Shares shall be duly authorized, validly issued,
fully paid, and nonassessable. Maker shall take all action necessary to maintain
the required authority to issue the Shares to Payee in the event Payee exercises
the Conversion Option.

 

Default. If Maker shall fail to perform any of the terms, agreements, covenants,
or conditions contained in this Note for a period of ten (10) days after the
giving of written notice from Payee to Maker, the entire unpaid balance of this
Note, including principal and accrued interest, shall, at the election of Payee,
and without further notice of such election, become immediately due and payable;
and the entire principal balance and accrued interest, in the event of
acceleration, shall bear interest thereafter at the rate of eighteen percent
(18%) per annum until paid in full. In addition, Payee shall have the right to
specifically enforce its right to exercise the Option to convert this Note to
Shares as set forth above. Notwithstanding anything hereinabove to the contrary,
if the interest payable as provided hereinabove at any time shall exceed the
maximum lawful rate of interest under the laws of the State of Colorado, the
excess shall be applied to and considered as payment of principal.

 



1

 

 

Attorneys’ Fees. Maker agrees to reimburse Payee for all reasonable costs and
expenses, including attorneys’ fees and court costs, incurred to enforce this
Note.

 

Waiver. Maker, and all others now or hereafter obligated hereon, whether
primarily or secondarily, hereby waive presentment, demand for payment, protest
for nonpayment, notice of dishonor, diligence in collection, and all other
indulgences.

 

Prepayment Right. Maker shall have the right to pre-pay this Note at any time,
without penalty.

 

Colorado Law. This Note shall be governed by and interpreted in accordance with
the laws of the State of Colorado.

 

General Provisions. This Note may not be amended, modified, or changed, nor
shall any waiver of any provision hereof be effective, except only by an
instrument in writing and signed by the party against whom enforcement of any
waiver, amendment, change, modification, or discharge is sought.

 

Severability. If any provision of this Note shall be deemed invalid or
unenforceable by a court of competent jurisdiction, it shall be modified by said
court to the extent necessary to make it valid and enforceable, and shall be
valid and enforceable to the extent so modified.

 

Assignment. This Note, and the rights and obligations hereunder, are freely
assignable by Payee, but are not assignable by Maker without the prior written
consent of Payee.

 

Successors. Whenever used herein, the words “Maker” and “Payee” shall be deemed
to include their respective successors and permitted assigns.

 

  Nexien BioPharma, Inc.   a Delaware corporation:         By: /s/ Evan Wasoff  
  Evan Wasoff, Chief Financial Officer

 

2

